Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Response to Remarks
Applicants’ remarks regarding claims 1 and 11:

    PNG
    media_image1.png
    154
    643
    media_image1.png
    Greyscale

The examiner considers the applicants’ position but these remarks are now moot under new grounds of rejection as posted in the updated office action below.
Furthermore, the prior 112b rejections for the claims are hereby withdrawn based on the amendments made to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps (underlined) are: “FIG. 7 shows a failure on a single optical carrier, the OTSi 100-1, and how the system can identify and indicate that the bandwidth has been reduced for a given service. In this example, the failure of the OTSi 100-1 completely affects the services #1 and #2” as shown in paragraph [0052] of the Specification. According to the claims, it seems as though the “affected services” are carried by the optical interface itself. This is incorrect. As per the Applicants’ own response to remarks on page 7, support for “subsequent to a requirement to subrate…” is found in the description of Fig. 7 which clearly states that a failure of the OTSi leads to determining which one or more services are affected. Thus, without the presence of the OTSi to carry services and a failure of the OTSi leading to affected services (emphasis), the subrating step cannot take place successfully. 
Claims 2-10 and 12-20 are also rejected under 112b via dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7, 9, 11-13, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambo (Next Generation Sliceable Bandwidth Variable Transponders) in view of Vissers (Functionality of the three non-OTUCn VCAT routing options).
Regarding claim 1, Sambo teaches an optical interface (Fig. 1, configurable/sliceable flexible OTN interface) comprising: circuitry configured to operate the optical interface at a first rate (Page 164, Column 2, lines 19-23, interface at 200 Gb/s), subsequent to a requirement to subrate the optical interface to a second rate (Page 164, Col. 2, lines 19-23, due to unavailable contiguous spectrum along the path, subrate to 100 Gb/s; see Fig. 2 at interface 200 Gb/s), and operate the optical interface at a second rate that is less than the first rate (Page 164, Col. 2, lines 9-13, the configurable/sliceable flexible OTN interface module can flexibly fragment high data rates into lower data rates if it is impossible to fit the total client traffic into a single super-channel).
Although Sambo performs subrating due to an issue along the path, Sambo doesn’t teach determine which one or more services are affected based on an issue along the path, signal one or more partial failures for the one or more affected services.
Vissers teaches determine which one or more services are affected (Page 9, paragraph 4, lines 3-4, ODUk signals having one or more of their TSs in this failed payload area…) based on an issue along the path (Page 9: Behaviour under partial ODUCn VCG faults), signal one or more partial failures for the one or more affected services (Page 9, paragraph 4, lines 3-4, and output ODUk-AIS…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical interface taught by Sambo and incorporate the determination of affected services based on a requirement as taught by Vissers in order to operate the OPUCn with partial fault survivability thereby transmitting the survived services instead of complete failure in the link (Vissers: Page 9, paragraph 4, line 1).
Regarding claim 2, Sambo in view of Vissers teaches the optical interface of claim 1, wherein Sambo teaches the optical interface is a Flexible Optical (FlexO) interface (Fig. 1, flexible OTN interface).
Regarding claim 3, Sambo in view of Vissers teaches the optical interface of claim 2, wherein Sambo teaches the FlexO interface includes a plurality of Optical Transport Unit C (OTUC) slices (Page 164, Col. 1, lines 8-12, their net transmission bandwidth (up to a maximum value) may be spread (or sliced) to serve several independent traffic demands simultaneously; see also Fig. 2 shows Flex OTU 200 Gb/s comprising slices at about 100 Gb/s (streams 3 and 4)), and Vissers teaches in Fig. 7 that the OPUCn (which carries the ODUk signals/services) is carried by OTUCn slices and a partial failure of ODUk signals will lead to the partial failure of the OTUC slice carrying the partially failed ODUCk signal (Page 9, paragraph 4, lines 3-5) i.e. wherein the one or more partial failures are for one or more respective OTUC slices (paragraph [0053], failed OTUC/ODUC slices). Thus, Sambo in view of Vissers teaches the limitations of claim 3.
Regarding claim 5, Sambo in view of Vissers teaches the optical interface of claim 1, wherein Sambo teaches the optical interface provides an optical signal that includes a plurality of slices (Page 164, Col. 1, lines 8-12, their net transmission bandwidth (up to a maximum value) may be spread (or sliced) to serve several independent traffic demands simultaneously; see also Fig. 2 shows Flex OTU 200 Gb/s comprising slices at about 100 Gb/s (streams 3 and 4)), and Vissers teaches in Fig. 7 that the OPUCn (which carries the ODUk signals/services) is carried by OTUCn slices and a partial failure of ODUk signals will lead to the partial failure of the OTUC slice carrying the partially failed ODUCk signal (Page 9, paragraph 4, lines 3-5) i.e. wherein the one or more partial failures are for one or more respective OTUC slices (paragraph [0053], failed OTUC/ODUC slices). Thus, Sambo in view of Vissers teaches the limitations of claim 5.
Regarding claim 6, Sambo in view of Vissers teaches the optical interface of claim 1, wherein the one or more partial failures are signaled through of a partial Alarm Indication Signal (P-AIS) (Page 9: Behaviour under partial faults: paragraph 4, Under a partial fault condition…signals having one or more TSs in this failed payload area…output ODUk-AIS…).
Regarding claim 7, Sambo in view of Vissers teaches the optical interface of claim 1, wherein Vissers teaches the circuitry is further configured to adjust overhead of the optical interface based on the one or more partial failures (Page 9, paragraph 3, Note that the existing ODUk overhead definitions can be deployed…i.e. adjusted).
Regarding claim 9, Sambo in view of Vissers teaches the optical interface of claim 1, wherein Sambo teaches the requirement to subrate is due to low optical margin (Page 164, Col. 2, lines 9-13, the configurable/sliceable flexible OTN interface module can flexibly fragment high data rates into lower data rates if it is impossible to fit the total client traffic into a single super-channel i.e. low optical margin).
Regarding claim 11, Sambo teaches a method comprising: operating an optical interface (Fig. 1, configurable/sliceable flexible OTN interface) at a first rate (Page 164, Column 2, lines 19-23, interface at 200 Gb/s); subsequent to a requirement to subrate the optical interface to a second rate (Page 164, Col. 2, lines 19-23, due to unavailable contiguous spectrum along the path, subrate to 100 Gb/s; see Fig. 2 at interface 200 Gb/s), and operating the optical interface at a second rate that is less than the first rate (Page 164, Col. 2, lines 9-13, the configurable/sliceable flexible OTN interface module can flexibly fragment high data rates into lower data rates if it is impossible to fit the total client traffic into a single super-channel).
Although Sambo performs subrating due to an issue along the path, Sambo doesn’t teach determine which one or more services are affected based on an issue along the path, signal one or more partial failures for the one or more affected services.
Vissers teaches determine which one or more services are affected (Page 9, paragraph 4, lines 3-4, ODUk signals having one or more of their TSs in this failed payload area…) based on an issue along the path (Page 9: Behaviour under partial ODUCn VCG faults), signal one or more partial failures for the one or more affected services (Page 9, paragraph 4, lines 3-4, and output ODUk-AIS…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical interface taught by Sambo and incorporate the determination of affected services based on a requirement as taught by Vissers in order to operate the OPUCn with partial fault survivability thereby transmitting the survived services instead of complete failure in the link (Vissers: Page 9, paragraph 4, line 1).
Regarding claim 12, Sambo in view of Vissers teaches the method of claim 11, wherein Sambo teaches the optical interface is a Flexible Optical (FlexO) interface (Fig. 1, flexible OTN interface).
Regarding claim 13, Sambo in view of Vissers teaches the method of claim 12, wherein Sambo teaches the FlexO interface includes a plurality of Optical Transport Unit C (OTUC) slices (Page 164, Col. 1, lines 8-12, their net transmission bandwidth (up to a maximum value) may be spread (or sliced) to serve several independent traffic demands simultaneously; see also Fig. 2 shows Flex OUT 200 Gb/s comprising slices at about 100 Gb/s (streams 3 and 4)), and Vissers teaches in Fig. 7 that the OPUCn (which carries the ODUk signals/services) is carried by OTUCn slices and a partial failure of ODUk signals will lead to the partial failure of the OTUC slice carrying the partially failed ODUCk signal (Page 9, paragraph 4, lines 3-5) i.e. wherein the one or more partial failures are for one or more respective OTUC slices (paragraph [0053], failed OTUC/ODUC slices). Thus, Sambo in view of Vissers teaches the limitations of claim 13.
Regarding claim 15, Sambo in view of Vissers teaches the method of claim 11, wherein Sambo teaches the optical interface provides an optical signal that includes a plurality of slices each at about 100Gb/s (Page 164, Col. 1, lines 8-12, their net transmission bandwidth (up to a maximum value) may be spread (or sliced) to serve several independent traffic demands simultaneously; see also Fig. 2 shows Flex OUT 200 Gb/s comprising slices at about 100 Gb/s (streams 3 and 4)), and Vissers teaches in Fig. 7 that the OPUCn (which carries the ODUk signals/services) is carried by OTUCn slices and a partial failure of ODUk signals will lead to the partial failure of the OTUC slice carrying the partially failed ODUCk signal (Page 9, paragraph 4, lines 3-5) i.e. wherein the one or more partial failures are for one or more respective OTUC slices (paragraph [0053], failed OTUC/ODUC slices). Thus, Sambo in view of Vissers teaches the limitations of claim 15.
Regarding claim 16, Sambo in view of Vissers teaches the method of claim 11, wherein the one or more partial failures are signaled through of a partial Alarm Indication Signal (P-AIS) (Page 9: Behaviour under partial faults: paragraph 4, Under a partial fault condition…signals having one or more TSs in this failed payload area…output ODUk-AIS…).
Regarding claim 17, Sambo in view of Vissers teaches the method of claim 11, wherein Vissers teaches further comprising adjusting overhead of the optical interface based on the one or more partial failure (Page 9, paragraph 3, Note that the existing ODUk overhead definitions can be deployed…i.e. adjusted).
Regarding claim 19, Sambo in view of Vissers teaches the method of claim 11, wherein Sambo teaches the requirement to subrate is due to low optical margin and a requirement to support an alternate path (Page 164, Col. 2, lines 9-13, the configurable/sliceable flexible OTN interface module can flexibly fragment high data rates into lower data rates if it is impossible to fit the total client traffic into a single super-channel i.e. low optical margin).
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambo (Next Generation Sliceable Bandwidth Variable Transponders) in view of Vissers (Functionality of the three non-OTUCn VCAT routing options) in view of Durve (US 2012/0219005).
Regarding claim 4, Sambo in view of Vissers teaches the optical interface of claim 1.
Sambo in view of Vissers doesn’t teach wherein the optical interface is a ZR interface.
Durve teaches wherein the optical interface is ZR interface (paragraph [0026], the physical medium within the system being 10GBASE-ZR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical interface taught by Sambo in view of Vissers and incorporate the ZR interface as taught by Durve since the ZR interface allows for extended reach with a longer range (Durve: paragraph [0026]).
Regarding claim 14, Sambo in view of Vissers teaches the method of claim 11.
Sambo in view of Vissers doesn’t teach wherein the optical interface is a ZR interface.
Durve teaches wherein the optical interface is ZR interface (paragraph [0026], the physical medium within the system being 10GBASE-ZR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Sambo in view of Vissers and incorporate the ZR interface as taught by Durve since the ZR interface allows for extended reach with a longer range (Durve: paragraph [0026]).
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambo (Next Generation Sliceable Bandwidth Variable Transponders) in view of Vissers (Functionality of the three non-OTUCn VCAT routing options) in further view of Gerstel (US 2008/0008085).
Regarding claim 8, Sambo in view of Vissers teaches the optical interface of claim 1.
Sambo in view of Vissers doesn’t teach wherein the circuitry is further configured to adjust one or more of the affected services based on priority.
Gerstel teaches adjust one or more of the affected services based on priority ( Fig. 2, steps 34 and 38; paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the optical interface taught by Sambo in view of Vissers and incorporate the functionality of adjusting based on priority as taught by Gerstel so that services/data with more priority can be transmitted properly through the links.
Regarding claim 18, Sambo in view of Vissers teaches the method of claim 11.
Sambo in view of Vissers doesn’t teach further comprising adjusting one or more of the affected services based on priority.
Gerstel teaches adjust one or more of the affected services based on priority ( Fig. 2, steps 34 and 38; paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the optical interface taught by Sambo in view of Vissers and incorporate the functionality of adjusting based on priority as taught by Gerstel so that services/data with more priority can be transmitted properly through the links.
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambo (Next Generation Sliceable Bandwidth Variable Transponders) in view of Vissers (Functionality of the three non-OTUCn VCAT routing options) in further view of ITU-T G.709 (Interfaces for the optical transport network) hereon G.709.
Regarding claim 10, Sambo in view of Vissers teaches the optical interface of claim 1.
Sambo in view of Vissers don’t teach wherein the optical interface includes an optical signal that is part of an Optical Tributary Signal (OTSi).
G.709 teaches wherein the optical interface includes an optical signal that is part of an Optical Tributary Signal (OTSi) (Page 30, Sections 8.1 and 8.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of G.709 into the teachings of Sambo in view of Vissers in order to utilize the OTSi to carry signals using the interface.
Regarding claim 20, Sambo in view of Vissers teaches the method of claim 11.
Sambo in view of Vissers doesn’t teach wherein the optical interface includes an optical signal that is part of an Optical Tributary Signal (OTSi).
G.709 teaches wherein the optical interface includes an optical signal that is part of an Optical Tributary Signal (OTSi) (Page 30, Sections 8.1 and 8.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of G.709 into the teachings of Sambo in view of Vissers in order to utilize the OTSi to carry signals using the interface.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637